Citation Nr: 0817116	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-01 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active military duty from August 1960 
to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

In his December 2006 substantive appeal, the veteran 
requested a Travel Board hearing.  The Board notes that in a 
February 2007 statement, the veteran's representative 
requested that should the veteran be unable to attend the 
hearing the claims file be returned to it for a more 
comprehensive VA Form 1-646.  However, in November 2007, the 
representative submitted a statement on the veteran's behalf 
indicating the veteran's desire to cancel his December 2007 
hearing and to forward his file to the Board for disposition.  
The Board understands the veteran's instructions to eliminate 
any earlier requirement to return the case to the 
representative for "a more comprehensive VA Form 1-646," 
and that there is no prejudice in proceeding with the case on 
appeal. 


FINDINGS OF FACT

1.  Audiometric test results conducted in April 2006 
corresponded to numeric designations no worse than Level II 
for the right ear and Level II for the left ear.  

2.  Audiometric test results conducted in November 2006 
corresponded to numeric designations no worse than Level III 
for the right ear and Level III for the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ § 4.7, 4.85, 4.86, Table 
VI, Table Via, Table VII, Diagnostic Code 6100 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004).  

Where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the veteran's 
service connection claim has been more than substantiated - 
it has been proven.  Section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no 
longer applies to the veteran's appeal (e.g., his initial 
increased rating claim) the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 7105 
and 38 C.F.R. § 3.103 are for application.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a May 2006 letter (which notified 
the veteran of the grant of service connection for bilateral 
hearing loss, the assignment of a noncompensable rating 
effective December 2005, and his appellate rights) and the 
November 2006 statement of the case (which set forth the 
criteria necessary for a compensable disability evaluation, 
citations to applicable law, and the reasons and bases for 
the grant of a noncompensable rating).  Thus, the Board finds 
that the applicable due process requirements have been met.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Furthermore, he has been accorded a pertinent VA 
examination.

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinsk, 1 Vet. App. 540, 546 (1991). 

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the veteran filed a claim for entitlement to 
service connection for bilateral hearing loss in December 
2005.  The RO granted service connection in an April 2006 
rating decision and assigned a noncompensable disability 
rating, effective from December 2005.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the regulatory rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for slightly impaired hearing acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100.  "(D)isability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

The veteran essentially contends that his hearing acuity is 
more severe than the current noncompensable evaluation 
indicates.  In particular, in his July 2006 notice of 
disagreement, he asserted that he is totally deaf to high 
pitch tones and can't hear women, children, television, 
mucic, or movies.  The veteran's descriptions of his service-
connected disability are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, such 
descriptions must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.

Private medical records reflect an audiological examination 
performed in August 2005.  However, it appears the 
examination was performed at a plastic surgery practice, and 
it is unclear whether the examiner was a state-licensed 
audiologist as required under 38 C.F.R. § 4.85.  In any 
event, the veteran underwent a VA audiological examination in 
April 2006.  This examination revealed pure tone thresholds 
of 35, 60, 80, and 105 decibels in the veteran's right ear 
and 25, 65, 80, and 90 decibels in his left ear at 1,000, 
2000, 3000, and 4,000 Hertz, respectively.  The average of 
these thresholds was 70 decibels for his right ear and 65 for 
his left ear.  Additionally, the veteran had speech 
discrimination scores of 92 percent correct bilaterally.  The 
examiner characterized the veteran's hearing loss as 
sensorineural in nature with mild to profound hearing loss in 
the right ear and moderate to profound hearing loss in the 
left ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran has a numeric designation of II for his right ear and 
a II for his left ear.  Application of 38 C.F.R. § 4.85 Table 
VII results in a noncompensable disability rating for the 
veteran's service-connected bilateral hearing loss.  

While the veteran does not assert that these test results 
were inaccurate, he has reported more recent VA audiological 
testing, the results of which he claims warrant a higher 
evaluation.  Indeed, the record reflects that the veteran 
underwent audiological testing at the VA Medical Center in 
West Palm Beach, Florida in November 2006.  Results revealed 
pure tone thresholds of 35, 65, 95, and 100 decibels in the 
veteran's right ear and 35, 70, 90, and 95 decibels in his 
left ear at 1,000, 2000, 3000, and 4,000 Hertz, respectively.  
The average of these thresholds was 74 decibels for his right 
ear and 73 for his left ear.  Additionally, the veteran had 
speech discrimination scores of 84 percent correct in the 
right ear and 88 percent in the left ear. 

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran has a numeric designation of III for his right ear 
and a III for his left ear.  While this represents a slight 
increase in hearing loss since the April 2006 examination, 
application of 38 C.F.R. § 4.85 Table VII results in a 
noncompensable disability rating for the veteran's service-
connected bilateral hearing loss.

The veteran's hearing loss pattern does not fit into the 
"exceptional patterns of hearing impairment" which are 
rated under the provisions of 38 C.F.R. § 4.86.  Thus, 
applying the rating criteria to the facts of the veteran's 
hearing loss, the Board must conclude that the currently-
assigned noncompensable disability rating is appropriate for 
the entire appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board is sympathetic to the veteran's 
hearing loss.  However, the preponderance of the evidence is 
against the award of a higher disability rating.



ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


